Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. The examiner respectfully responds below.
Applicant argues that the new claim limitations overcome the current rejection. This is not persuasive.
Both of the prior art relied on to show the limitations of the two parts of the base oil, Schlosberg et al (US 5665686) and Poirier (US 6391225 B1) specifically cite use for an aircraft lubricant. The third used prior art is only used to show that the polyester of Schlosberg is expected to have similar physical properties as required in the claims. As such the combined rejection teaches the lubricant for use in an aircraft and the limitation are met. In addition the intended use of a composition does not itself further limit the composition. The claims are drawn to a composition.
The prior art Poirier specifically cites tributylphosphate and triisobutylphosphate as preferred embodiments of the base oil, please see rejection below, matching the reduced range of possible phosphate base oils required in claim 1.
The prior art Duncan teaches that the pour point of the polyester base oil is below -30C, please see the new mapping of claim limitations below. The molecular weight of the polyester encompasses the new claimed range, please see the mapping in the rejection below.
As the limitations of the claims are met, the rejection stands as stated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 and 15-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlosberg et al (US 5665686) and  Duncan et al (US 5922658) and Poirier (US 6391225 B1).
Regarding claims 1-10 and 15-21, Schlosberg teaches a lubricant composition (abstract). The lubricant is used for hydraulic fluids (column1 lines 25-45) and specifically aircraft fluids.
 The lubricant contains a polyester.  The polyester is the reaction of a polyol alcohol.  Specifically listed for use is neopentyl glycol, trimethylol propane and pentaerythritol See column 5 lines 60-63.  The branched alcohol is used in the amount of up to 35 equivalents in the reaction, see column 3 lines 5-10
The acids used include C2-C18 acids.  Specifically listed for use is adipic acid. See column 6 lines 35-41. These acids can be up to 99% of the reactants for the ester which are not the alcohol.  See column 4 lines 65-column 5 line 5.
These are reacted to form a polyester.  The resulting polyester could have the structures of Markush formula I and II in claim 1 the amount of 30%-50% of formula 1 and 25% to 50% of formula II.  The examiner notes that the reaction of adipic acid and neopentyl glycol form the bases for many of the ester found in the examples of the instant application. Please note this includes where the R1 is a methyl group and R2 is a hydrogen or methyl group. The range of the reactants as found above includes where the polyester comprises 50% mole of formula 1 and 50% mole of formula 2.
This base stock is used in the amount of up to 50 of the composition, see column 6 lines 60-65.  In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 
As the polyester is a base stock for a liquid lubricant, it is amorphous.  
Given the reactants and the reaction the polyester would comprises end groups with 90% or more having a hydroxyl groups.
No additive is given as critical to the invention.
Schlosberg does not specifically state the molecular weight or hydroxyl value or acid value of the ester.
Duncan teaches a polyester lubricant base oil (abstract).  The starting reactants are the same as in Schlosberg.  For the alcohols including neopentyl glycol see column 12 lines 1-25.  For the acids including (first listed) adipic acid see column 12 lines 25-35.  
The polyester has a MW of 275 to 250,000 and an acid of 1 or less and a hydroxyl number of 0 to 50.  See column 9 lines 29-40. 
The pour point of the ester is less than -30C, see column 7 lines 15-20. Also see table 1 in column 15 for an example of -33C.
It would have been obvious to one or ordinary skill in the art at the time of the invention to use the MW and hydroxyl values and acid values and pour point of the polyester of Duncan in the polyester of Schlosberg.  The two are both polyester base oils used in lubricant made with the same reactants and method of production, resulting in what can be the exact same polyester, and the polyester of Duncan has a variety of positive qualities includes temperature stability and enhanced lubricity and other physical properties.  See column 7 lines 10-25 of Duncan.  
In the alternative Duncan proves evidence that an obvious variant of the ester of Schlosberg is one with the physical properties listed above. The two esters may form the same polyester, are made the same way and with the same starting reactants.
In the alternative Duncan proves that a well-known and obvious variant of the physical properties of the polyester of Schlosberg is those found in Duncan.
Schlosberg does not specifically state the use of a phosphate as found in claim 1 formula III as the second base oil.  Schlosberg does specifically call for the blending of the polyester with a second base oil, please see rejection above. Schlosberg is specifically used for lubricant for hydraulics and aircraft, please see rejection above.
Poirier teaches a lubricant composition (abstract) for hydraulic fluids and specifically for aircraft.  See column 1 lines 15-40.  The majority base stock is a phosphate ester.  That ester can be tributyphosphate or triisobutylphosphate.  See column 2 lines 20-40.  This encompasses formula III of claim 1.  
It would have been obvious to one or ordinary skill in the art at the time of the invention to use the phosphate ester of Poirier in the invention of Schlosberg.  Schlosberg already calls for a use of as secondary base oil and the phosphate of Poirier is an effective base oil with a variety of positive properties for a hydraulic fluid used in aircraft.
Regarding the Kinematic viscosity and VI and polydispersity of the composition and the pour point of the total composition, these physical property values would overlap the required amount of a KV@100C of 2 to 5 and at -54C of not higher than 2000 cSt.  The VI would be from 200 to 400 and the polydispersity would be from 2.5 to 4.5. The pour point would overlap the range of -30C or less.
Additionally, as set forth in MPEP 2112, where applicant claims a composition interms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The USPTO has a sound basis for believing the products of the prior art and instant application are the same.  The exact same two base oil are used in the same amount as found in the instant application. In addition Duncan provides evidence that the pour point of the polyester is already below the amount of -30C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771